
	

113 HR 5624 IH: Economy in Motion: The National Multimodal and Sustainable Freight Infrastructure Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5624
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Lowenthal introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 49, United States Code, to establish a Multimodal Freight Funding Formula Program
			 and a National Freight Infrastructure Competitive Grant Program to improve
			 the efficiency and reliability of freight movement in the United States,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Economy in Motion: The National Multimodal and Sustainable Freight Infrastructure Act.
		2.Freight funding programs
			(a)In generalSubchapter I of chapter 55 of title 49, United States Code, is amended by adding at the end the
			 following:
				
					5506.Multimodal Freight Funding Formula Program
						(a)In generalThe Secretary shall establish a Multimodal Freight Funding Formula Program under which the
			 Secretary shall distribute funds to States to improve the efficiency and
			 reliability of freight movement in the United States.
						(b)Formula apportionmentOn October 1 of each fiscal year, the Secretary shall apportion among eligible States the amount
			 made available to the Secretary for that fiscal year to carry out the
			 Multimodal Freight Funding Formula Program as follows:
							(1)6.25 percent in the ratio that—
								(A)the number of ports in each State; bears to
								(B)the number of ports in all States.
								(2)6.25 percent in the ratio that—
								(A)the number of rail track-miles used for the movement of freight in each State; bears to
								(B)the number of such rail track-miles in all States.
								(3)6.25 percent in the ratio that—
								(A)the number of cargo-handling airports in each State; bears to
								(B)the number of such airports in all States.
								(4)6.25 percent in the ratio that—
								(A)the number of Interstate system miles in each State; bears to
								(B)the number of Interstate system miles in all States.
								(5)37.5 percent in the ratio that—
								(A)the tonnage of rail, waterborne, highway, and airport freight moved in each State; bears to
								(B)the tonnage of such freight moved in all States.
								(6)37.5 percent in the ratio that—
								(A)the value of rail, waterborne, highway and airport freight moved in each State; bears to
								(B)the value of such freight moved in all States.
								(c)Tier I eligibilityA State shall be eligible for an apportionment under subsection (b) if the State—
							(1)has an established a freight advisory committee in accordance with section 1117 of MAP–21 (Public
			 Law 112–141);
							(2)developed any analyses or plans required for the completion of a State freight plan, as determined
			 by the Secretary and in consultation with the Administrator of the
			 Environmental Protection Agency in the case of environment goals and
			 strategies, in accordance with section 1118 of MAP–21 (Public Law
			 112–141);
							(3)has an approved State freight plan;
							(4)has conducted a statewide analysis of freight needs and bottlenecks on all modes of transportation,
			 including intermodal and last mile needs;
							(5)demonstrates use of the statewide analysis of freight needs in prioritizing projects in the State
			 freight plan;
							(6)demonstrates that the State will use the funding that it is apportioned under this paragraph for
			 the highest priority projects identified in the freight investment plan
			 described under section 1118 of MAP–21 (Public Law 112–141); and
							(7)demonstrates that the projects will use the strategies and contribute to the goals described in the
			 State freight plan to decrease—
								(A)greenhouse gas emissions;
								(B)local air pollution, including ozone and ozone precursors, nitrogen oxides, sulfur dioxide,
			 particulate matter, carbon monoxide, and lead;
								(C)water runoff and other adverse water impacts; and
								(D)wildlife habitat loss.
								(d)Tier II eligibility
							(1)WithholdingThe Secretary shall withhold 60 percent of the amount required to be apportioned to a State under
			 subsection (b) on October 1 of a fiscal year if the State does not meet
			 the requirements of paragraph (2) on that date.
							(2)Tier II requirementsA State meets the requirements of this paragraph if the State—
								(A)has met the eligibility criteria of subsection (c);
								(B)has conducted, in cooperation with at least 1 other State, a multistate analysis of freight needs
			 and bottlenecks on all modes of transportation, including intermodal and
			 last mile needs along a multistate freight corridor; and
								(C)has developed, in cooperation with at least one other State or a relevant entity in Canada or
			 Mexico, a regional freight investment plan that focuses on the end-to-end
			 investment needs of critical multistate freight corridors based on the
			 multistate analysis of freight needs and bottlenecks on all modes of
			 transportation, including intermodal and last mile needs.
								(3)Period of availability of withheld fundsAny funds withheld from apportionment to a State under paragraph (1) shall remain available until
			 the end of the fiscal year in which the funds are made available to the
			 Secretary.
							(4)Apportionment of funds withheld after complianceIf, before the last day of the period for which funds withheld under paragraph (1) are to remain
			 available for apportionment to a State under paragraph (3), the State
			 meets the requirements of paragraph (2), the Secretary shall, on the first
			 day that the State meets the requirements, apportion to the State the
			 funds withheld under paragraph (1) that remain available for apportionment
			 to the State.
							(5)Effect of noncomplianceNotwithstanding the limitation of funding under section 5507(k), if, at the end of the period for
			 which funds withheld under paragraph (1) from apportionment are available
			 for apportionment to a State under paragraph (3), the State does not meet
			 the requirements of paragraph (2), the funds shall be available to the
			 Secretary for making grants under the National Freight Competitive Grant
			 Program established under section 5507.
							(e)Period of availabilityAny funds apportioned to a State under subsection (c) and (d)(4) shall remain available for
			 expenditure until the last day of the third fiscal year following the
			 fiscal year in which the funds are so apportioned. Notwithstanding the
			 limitation of funding under section 5507(k), funds not obligated at the
			 end of that period shall be available to the Secretary for making grants
			 under the National Freight Competitive Grant Program established under
			 section 5507.
						(f)Eligible usesA State may use funds apportioned under this section only for—
							(1)the development of corridor freight plans or regional freight plans; or
							(2)one or more phases of capital projects, equipment, or operational improvements on roads, rails,
			 landside infrastructure on ports and airports, and intermodal connectors
			 included in a State freight plan for projects that—
								(A)maintain or improve the efficiency and reliability of freight supply chains;
								(B)demonstrate public freight benefits;
								(C)improve modal components of a multimodal corridor that is critical to a State or region;
								(D)address freight needs to facilitate a regionally or nationally significant economic development
			 issue;
								(E)in accordance with the State freight plan, decrease—
									(i)greenhouse gas emissions;
									(ii)local air pollution, including ozone and ozone precursors, nitrogen oxides, sulfur dioxide,
			 particulate matter, carbon monoxide, and lead;
									(iii)water runoff and other adverse water impacts; and
									(iv)wildlife habitat loss;
									(F)are multimodal, multi-jurisdictional, or corridor-based and address freight needs;
								(G)relieve freight or non-freight access, congestion, or safety issues;
								(H)mitigate the adverse impact of freight movement on communities traversed by freight railroads, such
			 as through grade separations; or
								(I)address first and last mile connectors.
								(g)Federal ShareThe Federal share of the cost of a project carried out by a State using funds apportioned under
			 this section may not be more than 80 percent.
						(h)Limitation on fundingThe Secretary shall make available not more than $4,000,000,000 per fiscal year from the Freight
			 Trust Fund established under section 6 of the Economy in Motion: The National Multimodal and Sustainable Freight Infrastructure Act to carry out this section.
						(i)Administration and oversight costsThe Secretary may retain up to one-half of 1 percent of the amounts available to carry out this
			 section for each fiscal year for the cost of administration and oversight
			 of projects funded under this section.
						(j)Date available for obligationAmounts from the Freight Trust Fund made available to a State under this section shall be available
			 for obligation on October 1 of the fiscal year for which they are
			 apportioned.
						(k)Definitions
							(1)StateIn this section, the term State means each of the 50 States, the District of Columbia, and Puerto Rico.
							(2)State Freight PlanThe term State freight plan means the State freight plan described under section 1118 of MAP–21 (Public Law 112–141).
							5507.National Freight Infrastructure Competitive Grant Program
						(a)EstablishmentThe Secretary shall establish a National Freight Infrastructure Competitive Grant Program under
			 which the Secretary may make grants, on a competitive basis, to designated
			 entities for eligible projects to improve the efficiency and reliability
			 of freight movement in the United States.
						(b)Project goalsIn carrying out the Program, the Secretary shall prioritize projects that—
							(1)improve the efficiency and reliability of freight transportation;
							(2)reduce the cost of freight transportation;
							(3)improve the safety of freight transportation;
							(4)relieve bottlenecks in the freight transportation system;
							(5)improve the state of good repair of the freight transportation system; and
							(6)use the environmental strategies to meet the goals described in the State freight plan and reduce
			 the adverse environmental and community impacts of freight transportation.
							(c)Grant applicationsTo be eligible to receive a grant under the Program a designated entity shall submit to the
			 Secretary an application at such time, in such form, and containing such
			 information as the Secretary may require.
						(d)Eligible projectA project is eligible for a grant under the Program only if the Secretary determines that the
			 project—
							(1)is a capital investment project for a transportation infrastructure facility significantly used for
			 the movement of freight, including—
								(A)a road, rail, air, or water facility;
								(B)an intermodal facility such as a seaport or port on the inland waterway system, an airport, or a
			 highway and rail intermodal facility;
								(C)a facility related to an international border crossing; or
								(D)is for an operational improvement or equipment of a facility described in this paragraph;
								(2)will help to achieve the goals set out in subsection (b), except that in the case of any
			 environmental strategies and goals, the Secretary shall make a
			 determination in consultation with the Administrator of the Environmental
			 Protection Agency;
							(3)has non-Federal source or sources of committed financing, along with any Federal funds, sufficient
			 to complete the project;
							(4)has independent utility;
							(5)is included in the State freight plan; and
							(6)includes the development of project plans and analysis.
							(e)Grant criteriaThe Secretary shall select eligible projects for funding based on the following criteria:
							(1)The extent to which the project is likely to advance the goals described in subsection (b).
							(2)The likely benefits of the project relative to its costs.
							(3)The extent to which the project demonstrates the use of innovative technology, strategies, and
			 practices.
							(4)The extent to which the project demonstrates effective reductions (in accordance with the State
			 freight plan) in—
								(A)greenhouse gas emissions;
								(B)local air pollution, including ozone and ozone precursors, nitrogen oxides, sulfur dioxide,
			 particulate matter, carbon monoxide, and lead;
								(C)water runoff and other adverse water impacts; and
								(D)wildlife habitat loss.
								(5)The likely effect of the project on increasing United States exports.
							(6)The consistency of the project with the national freight strategic plan described under section
			 5508.
							(7)The extent to which the project leverages Federal funds by matching State, local, tribal, or
			 private funds to the Federal funding requested under the Program.
							(8)The extent to which funds for the project are not available from other Federal sources.
							(f)Special RuleA minimum of 5 percent of funds awarded under the Program for a fiscal year shall be provided to
			 freight electrification demonstration projects, as defined by the
			 Secretary of Transportation, in consultation with the Administrator of the
			 Environmental Protection Agency.
						(g)Retrospective analysisA grant agreement made under the Program shall require that the recipient collect data and report
			 to the Secretary, at an appropriate time as determined by the Secretary,
			 on—
							(1)the actual cost of constructing the project;
							(2)the time required to complete the project and put it into service;
							(3)the level of usage of the facility built or improved by the project;
							(4)the benefits of the project, measured in a way that is consistent with the benefits that were
			 estimated in the application for funding that was submitted to the
			 Secretary; and
							(5)any costs resulting from the project in addition to the costs of constructing the project.
							(h)EPA reportA grant agreement made under the Program shall require that the recipient collect data and annually
			 report to the Secretary and the Administrator of Environmental Protection
			 Agency on progress made toward greenhouse gas emission reductions and
			 local air pollution reductions in fulfillment of the State freight plan.
						(i)Period of availabilityIn entering into agreements under this section, the Secretary shall ensure that any funds made
			 available for a project that are not obligated or expended before the last
			 day of the third fiscal year following the fiscal year in which the funds
			 are made available are transferred back to the Secretary for making grants
			 under the Program.
						(j)Federal shareThe Federal share of the cost of a project for which a grant is made under the Program, as
			 estimated by the Secretary, shall be not more than 80 percent.
						(k)Administration and oversight costsThe Secretary may retain up to one-half of 1 percent of the amounts made available to carry out
			 this section for each fiscal year for the cost of administration and
			 oversight of projects funded under the Program.
						(l)Contract authority
							(1)Date available for obligationAmounts from the Freight Trust Fund to carry out this Act shall be available for obligation on
			 October 1 of the fiscal year for which they are transferred to the
			 Secretary.
							(2)Grants as contractual obligationsA grant made under the Program is a contractual obligation of the Government to pay the Federal
			 share of the cost of the project.
							(m)DefinitionsIn this section:
							(1)Designated entityThe term designated entity means—
								(A)a State;
								(B)a unit of local government;
								(C)a metropolitan planning organization;
								(D)a public transportation authority (including a port authority);
								(E)a tribal government; or
								(F)or a consortium of the entities described in this paragraph.
								(2)StateThe term State has the meaning given such term in section 101(a) of title 23.
							(3)State Freight PlanThe term State freight plan means the State freight plan described under section 1118 of MAP–21 (Public Law 112–141).
							5508.National freight policy, network, plan, and data
						(a)In generalIt is the policy of the United States to improve the condition and performance of the national
			 freight system to ensure that the national freight system provides the
			 foundation for the United States to compete in the global economy and
			 achieve each goal described in subsection (b).
						(b)GoalsThe goals of the national freight policy are—
							(1)to increase the productivity and efficiency of the national freight system so as to enhance the
			 economic competitiveness of the United States;
							(2)to improve the safety, security, and resilience of freight transportation; and
							(3)to improve quality of life by reducing, eliminating or reversing adverse environmental and
			 community impacts of freight projects and goods movement in the United
			 States.
							(c)National freight system definedIn this section, the term national freight system means the publicly and privately owned transportation facilities that are used in transporting
			 freight within the United States, including roads, railroads, ports,
			 waterways, locks and dams, airports, airways, warehouses, distribution
			 centers, and intermodal facilities.
						(d)Multimodal national freight network
							(1)EstablishmentThe Secretary shall establish a multimodal national freight network in accordance with this section
			 to inform public and private planning, to prioritize for Federal
			 investment, to aid the public and private sector in strategically
			 directing resources, and to support Federal decision making to achieve the
			 national freight policy goals set forth in subsection (b).
							(2)Network componentsThe national freight network shall consist of such connectors, corridors, and facilities in all
			 freight transportation modes as most critical to the current and future
			 movement of freight within the national freight system.
							(3)Initial designation of the national freight network
								(A)DesignationThe Secretary shall designate a national freight network—
									(i)using measurable data to assess the significance of goods movement, including consideration of
			 points of origin, destination, and linking components of the United States
			 global and domestic supply chains;
									(ii)fostering network connectivity; and
									(iii)reflecting input collected from stakeholders through a public process, including input from
			 metropolitan planning organizations and States, to identify critical
			 freight facilities that are vital links in national or regionally
			 significant goods movement and supply chains.
									(B)Factors for designationIn designating the national freight network, the Secretary may consider—
									(i)volume, tonnage, and value of freight;
									(ii)origins and destinations of freight movement in, to, and from the United States;
									(iii)land and maritime ports of entry;
									(iv)population centers;
									(v)economic factors or other inputs determined to be relevant by the Secretary;
									(vi)bottlenecks and other impediments contributing to significant measurable congestion and delay in
			 freight movement;
									(vii)facilities of future freight importance based on input from stakeholders and analysis of
			 projections for future growth and changes to the freight system; and
									(viii)elements of the freight system identified and documented by a metropolitan planning organization
			 and State using national or local data as having critical freight
			 importance to the region.
									(4)Redesignation of the national freight networkNot later than 5 years after the designation of the national freight network under paragraph (2)
			 and every 5 years thereafter, using the designation factors described in
			 paragraph (1), the Secretary shall redesignate the national freight
			 network.
							(e)National freight strategic plan
							(1)Establishment of planNot later than October 1, 2015, the Secretary shall, in consultation with the Secretary of Homeland
			 Security, Secretary of Commerce, Assistant Secretary of the Army for Civil
			 Works, the Administrator of the Environmental Protection Agency, State
			 departments of transportation, and other appropriate public and private
			 transportation stakeholders, develop, maintain, and post on the Department
			 of Transportation public website a national freight strategic plan that
			 includes—
								(A)an assessment of the condition and performance of the national freight system;
								(B)an identification of bottlenecks on the national freight system that create significant freight
			 congestion problems, based on a quantitative methodology developed by the
			 Secretary, which shall, at a minimum, include—
									(i)information from the Freight Analysis Framework of the Federal Highway Administration; and
									(ii)to the maximum extent practicable, an estimate of the cost of addressing each bottleneck and any
			 operational improvements that could be implemented;
									(C)forecasts of freight volumes for 10-year and 20-year periods beginning in the year during which the
			 plan is issued;
								(D)an identification of major trade gateways and national freight corridors that connect major
			 population centers, trade gateways, and other major freight generators for
			 current and forecasted traffic and freight volumes, the identification of
			 which shall be revised, as appropriate, in subsequent plans;
								(E)an assessment of statutory, regulatory, technological, institutional, financial, and other barriers
			 to improved freight transportation performance (including opportunities
			 for overcoming the barriers);
								(F)an identification of routes providing access to energy exploration, development, installation, or
			 production areas;
								(G)best practices for improving the performance of the national freight system;
								(H)best practices for addressing the impacts of freight movement on communities;
								(I)a process for addressing multistate projects and encouraging jurisdictions to collaborate; and
								(J)strategies to improve freight connectivity between modes of transportation.
								(2)Updates to national freight strategic planNot later than 5 years after the date of completion of the first national freight strategic plan
			 under paragraph (1), and every 5 years thereafter, the Secretary shall
			 update and repost on the Department of Transportation public website a
			 revised national freight strategic plan.
							(f)Freight transportation conditions and performance reportsNot later than October 1, 2015, and biennially thereafter, the Secretary shall prepare a report
			 that contains a description of the conditions and performance of the
			 national freight system in the United States.
						(g)Transportation investment data and planning tools
							(1)In generalThe Secretary shall develop new tools and improve existing tools to support an outcome-oriented,
			 performance-based approach to evaluate proposed freight-related and other
			 transportation projects, including—
								(A)methodologies for systematic analysis of benefits and costs;
								(B)freight forecasting models;
								(C)tools for ensuring that the evaluation of freight-related and other transportation projects can
			 consider safety, economic competitiveness, environmental sustainability,
			 and system condition in the project selection process; and
								(D)other elements to assist in effective transportation planning.
								(2)Freight dataIn support of these tools, and to support a broad range of evaluation methods and techniques to
			 assist in making transportation investment decisions, the Secretary shall—
								(A)direct the collection of appropriate transportation-related data, including data to measure the
			 condition and performance of the national freight system; and
								(B)consider any improvements to existing freight data collection efforts that could reduce identified
			 freight data gaps and deficiencies and help improve forecasts of freight
			 transportation demand.
								(3)ConsultationThe Secretary shall consult with Federal, State, and other stakeholders to develop, improve, and
			 implement the tools and collect the data identified pursuant to this
			 subsection.
							(4)Multimodal freight measureThe Secretary shall evaluate the analyses and plans required under section 5506(c)(2) and consider
			 development of a national performance measure to assess the efficiency of
			 the multimodal freight network in accordance with the national freight
			 strategic plan..
			(b)Conforming amendments
				(1)Table of sectionsThe table of sections for chapter 55 of title 49, United States Code, is amended by adding after
			 the item related to section 5505 the following:
					
						
							5506. Multimodal Freight Funding Formula Program.
							5507. National Freight Infrastructure Competitive Grant Program.
							5508. National freight policy, network, plan, and data..
				(2)RepealSection 167 of title 23, United States Code, is repealed.
				(3)Cross-referenceSection 505(a)(3) of title 23, United States Code, is amended by striking 149, and 167 and inserting and 149, and section 5405 of title 49.
				3.State Freight Advisory CommitteeSection 1117 of MAP–21 (Public Law 112–141) is amended to read as follows:
			
				1117.State Freight Advisory Committees
					(a)In generalThe Secretary shall encourage each State to establish and maintain a freight advisory committee
			 consisting of a representative cross-section of public and private sector
			 freight entities, including—
						(1)any modes of freight transportation active in the State, including airports, highways, ports, and
			 rail;
						(2)shippers;
						(3)carriers;
						(4)freight-related associations;
						(5)the freight industry workforce;
						(6)the transportation department of the State;
						(7)metropolitan planning organizations;
						(8)local governments;
						(9)the environmental protection department of the State, if applicable; and
						(10)the air resources board of the State, if applicable.
						(b)QualificationsMembers of a committee established under subsection (a) shall be widely recognized to have
			 qualifications sufficient to represent the interests of their specific
			 stakeholder group, including—
						(1)a general business and financial experience;
						(2)experience or qualifications in the areas freight transportation and logistics;
						(3)experience in transportation planning;
						(4)experience representing employees of the freight industry; or
						(5)experience representing a State, local government, or metropolitan planning organization.
						(c)Roles of committeeThe freight advisory committee shall—
						(1)advise the State on freight-related priorities, issues, projects, and funding needs;
						(2)serve as a forum for discussion for State transportation decisions affecting freight mobility;
						(3)communicate and coordinate regional priorities with other organizations;
						(4)promote the sharing of information between the private and public sectors on freight issues;
						(5)participate in the development of the State freight plan under section 1118, including advising on
			 the development of the freight investment plan; and
						(6)approve the State freight plan under section 1118, including the freight investment plan..
		4.State freight plansSection 1118 of MAP–21 (Public Law 112–141) is amended to read as follows:
			
				1118.State freight plans
					(a)In generalThe Secretary shall encourage each State to develop a freight plan that provides a multimodal,
			 comprehensive plan for the immediate and long-range planning activities
			 and investments of the State with respect to freight. The freight plan
			 shall include a strategic, long-term component and a tactical, short-term
			 component.
					(b)Plan contentsThe freight plan described in subsection (a) shall consider all modes of freight transportation in
			 the State and include, at a minimum—
						(1)an identification of significant freight system trends, needs, and issues with respect to a State;
						(2)a description of the freight policies, strategies, and performance measures that will guide the
			 freight-related transportation investment decisions of the State;
						(3)a description of how the plan will improve the ability of the State to meet the national freight
			 goals established under section 5508 of title 49, United States Code;
						(4)evidence of consideration of innovative technologies and operational strategies, including
			 intelligent transportation systems, that improve the safety and efficiency
			 of freight movement;
						(5)in the case of routes on which travel of heavy vehicles (including mining, agricultural, energy
			 cargo or equipment, and timber vehicles) is projected to substantially
			 deteriorate the condition of the roadways, a description of improvements
			 that may be required to reduce or impede the deterioration;
						(6)an inventory of facilities with freight mobility issues, such as truck bottlenecks, within the
			 State, and a description of the strategies the State is employing to
			 address those freight mobility issues;
						(7)strategies and goals to decrease—
							(A)greenhouse gas emissions;
							(B)local air pollution, including ozone and ozone precursors, nitrogen oxides, sulfur dioxide,
			 particulate matter, carbon monoxide, and lead;
							(C)water runoff and other adverse water impacts; and
							(D)wildlife habitat loss; and
							(8)a freight investment plan that includes a list of projects in order of priority and describes how
			 multimodal freight investment funds under the Economy in Motion: The National Multimodal and Sustainable Freight Infrastructure Act would be invested and matched.
						(c)Requirement of anticipated full fundingThe freight investment plan required under subsection (b)(8) may only include a project, or an
			 identified phase of a project, if funding for completion of the project
			 can reasonably be anticipated to be available for the project within the
			 time period identified in the freight investment plan.
					(d)Relationship to long-Range planThe freight plan described in subsection (a) may be developed separate from, or incorporated into,
			 the long-range statewide transportation plan required under section 135(f)
			 of title 23, United States Code.
					(e)CertificationThe Secretary shall approve a freight plan if such plan meets the requirements of this section and
			 is consistent with the National freight strategic plan described in
			 section 5508 of title 49, United States Code. The Secretary, in
			 consultation with the Administrator of the Environmental Protection Agency
			 shall certify any environmental goal or strategy provisions of the plan.
					(f)Forecast periodThe freight plan described in subsection (a) shall address a 10-year and 20-year forecast period.
					(g)UpdatesA State shall update the freight plan at least every 5 years..
		5.Freight Trust Fund
			(a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new section:
				
					9512.Freight Trust Fund
						(a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the Freight Trust Fund (hereinafter in this section referred to as the Fund) consisting of such amounts as may be appropriated or credited to such Fund as provided in this
			 section or section 9602(b).
						(b)Transfers to the fundThere are hereby appropriated to the Fund amounts equivalent to taxes received in the Treasury
			 under section 4286.
						(c)Expenditures from fundAmounts in the Fund shall be made available to the Secretary of Transportation on October 1 of each
			 fiscal year without further appropriation for making expenditures to meet
			 the obligations of the United States to carry out sections 5506 and 5507
			 of title 49, United States Code, not more than 1 percent of which for any
			 fiscal year may be used for administrative expenses..
			(b)Clerical amendmentThe table of sections for subchapter A of chapter 98 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new item:
				
					
						Sec. 9512. Freight Trust Fund..
			6.Freight mobility infrastructure tax
			(a)Imposition of taxChapter 33 of the Internal Revenue Code of 1986 is amended by adding after subchapter C the
			 following new subchapter:
				
					DTransportation by Freight and Highway
						
							Sec. 4286. Imposition of tax.
						4286.Imposition of tax
							(a)In generalThere is hereby imposed upon taxable ground transportation of property within the United States a
			 tax equal to 1 percent of the amount paid for such transportation.
							(b)By whom paid
								(1)In generalExcept as provided by paragraph (2), the tax imposed by subsection (a) shall be paid—
									(A)by the person making the payment subject to tax, or
									(B)in the case of transportation by a related person, by the person for whom such transportation is
			 made.
									(2)Payments made outside the United StatesIf a payment subject to tax under subsection (a) is made outside the United States and the person
			 making such payment does not pay such tax, such tax—
									(A)shall be paid by the person to whom the property is delivered in the United States after the final
			 segment of transportation in the United States, and
									(B)shall be collected by the person furnishing the last segment of such transportation.
									(3)Determinations of amounts paid in certain casesFor purposes of this section, rules similar to the rules of section 4271(c) shall apply.
								(c)Transportation by related personsIn the case of transportation of property by the taxpayer or a person related to the taxpayer, the
			 fair market value of such transportation shall be the amount which would
			 be paid for transporting such property if such property were transported
			 by an unrelated person, determined on an arms’ length basis.
							(d)DefinitionsFor purposes of this subchapter—
								(1)Taxable ground transportation
									(A)In generalThe term taxable ground transportation means transportation of property by—
										(i)freight rail, or
										(ii)commercial motor vehicle (as defined in section 31101(1) of title 49, United States Code) for a
			 distance of more than 50 miles.
										(B)Passenger baggage excludedFor purposes of subparagraph (A), the term property does not include baggage accompanying a passenger traveling on an established line.
									(2)Related personA person (hereinafter in this paragraph referred to as the related person) is related to any person if—
									(A)the related person bears a relationship to such person specified in section 267(b) or 707(b)(1), or
									(B)the related person and such person are engaged in trades or businesses under common control (within
			 the meaning of subsections (a) and (b) of section 52).For purposes of the preceding sentence, in applying sections 267(b) and 707(b)(1), 10 percent shall be substituted for 50 percent each place it appears.(e)Transfer of amounts equivalent to tax to Freight Trust FundThere are hereby appropriated to the Freight Trust Fund amounts equivalent to the taxes received in
			 the Treasury under subsection (a).
							(f)Exemption for United States and possessions and State and local governmentsThe tax imposed by subsection (a) shall not apply to the transportation of property purchased for
			 the exclusive use of the United States, or any State or political
			 subdivision thereof..
			(b)Credits or refunds to persons who collected certain taxesSection 6415 of such Code is amended by striking or 4271 each place it appears and inserting 4271, or 4286.
			(c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury
			 shall issue regulations to carry out the amendments made by this section.
			(d)Effective dateThe amendments made by this section shall apply to transportation beginning on or after the last
			 day of the 180-day period beginning on the date of the issuance of
			 regulations under subsection (c).
			
